TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 20, 2020



                                     NO. 03-19-00654-CV


                                       C. W., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




      APPEAL FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
   MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on August 29, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment but that there was error requiring correction. Therefore, the Court modifies the

trial court’s judgment to remove the provision regarding child-support arrearages. The Court

affirms the judgment as modified. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.